Citation Nr: 9906540	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-06 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran submitted a timely substantive appeal 
with respect to a rating decision dated September 26, 1996. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran had active service from October 1995 to July 
1996.  This appeal comes to the Board of Veterans' Appeals 
(Board) from a November 1997 determination of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The RO determined that the veteran had not submitted a 
timely substantive appeal with regard to a September 1996 
rating decision.

The record contains letters from the veteran and his 
congressman dated in November 1998.  These letters were not 
reviewed by the RO prior to certification of the veteran's 
appeal to the Board.  These letters are unrelated to the 
veteran's claim that his November 1997 substantive appeal 
should be considered timely.  Since these letters are not 
pertinent to the veteran's claim currently before the Board, 
review of these letters by the RO is not required.  38 C.F.R. 
§ 20.1304 (a) (1998).


FINDINGS OF FACT

1.  The RO issued the veteran notice of a September 26, 1996, 
rating action in a letter dated October 1, 1996.

2.  The RO mailed a statement of the case concerning the 
issues in the above rating action to the veteran on November 
13, 1996.

3.  A substantive appeal was not received from the veteran 
until November 10, 1997.


CONCLUSION OF LAW

A timely substantive appeal has not been received with 
respect to a September 1996 rating decision.  38 U.S.C.A. 
§ 7105(a), (d) (West 1991); 38 C.F.R. §§ 20.200, 20.302(b) 
(1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran was notified of a September 26, 1996, rating 
action and of his appellate rights by letter dated October 1, 
1996.

In October 1996, the veteran filed a notice of disagreement 
with the September 1996 decision.  On November 13, 1996, the 
RO mailed a statement of the case to the veteran and his 
representative with a cover letter informing the veteran of 
the requirements to perfect his appeal.  The November 13, 
1996, statement of the case was addressed in the same manner 
as the previously and subsequently mailed correspondence to 
the veteran and his representative, and it was not returned 
to the RO as undeliverable.  A substantive appeal was not 
received from the veteran until November 10, 1997.  

Under the provisions of 38 C.F.R. § 20.302, a substantive 
appeal must be filed within 60 days from the date of mailing 
of the statement of the case or within the remainder of the 
one-year period from the date of the mailing of notice of the 
determination being appealed, whichever period ends later.  
In this case, the veteran's substantive appeal was filed 
after the expiration of both of these deadlines.

The veteran contends that his substantive appeal should be 
considered timely.  He claims that in October of 1997 he 
contacted the Veterans Service Office (VSO) and asked how his 
case was coming along.  The VSO informed him that VA had sent 
the veteran a statement of the case in November 1996.  The 
veteran claims that he did not receive the statement of the 
case mailed out by the RO in November 1996.  The veteran 
asserts that he works away from his home and that he is 
sometimes gone for days at a time.  He further asserts that 
he shares a house with four other people.  In essence, he 
claims that he did not receive the statement of the case, 
through no fault of his own.  The veteran believes that his 
November 1997 substantive appeal should be accepted as timely 
since he submitted it soon after receiving a copy of the 
original "missing" statement of the case.

In this case, the evidence does not show and the veteran does 
not maintain that it was the fault of VA that he did not 
receive the statement of the case.  As noted above, the 
statement of the case was sent to the veteran's address of 
record at which he received other correspondence from VA, and 
it was not returned as undeliverable.  It is unfortunate that 
the veteran may not have received the November 1996 statement 
of the case due to his travel for work or due to his living 
arrangements; however, it was the veteran's responsibility to 
ensure that his room mates did not dispose of his mail.  The 
law and regulations do not provide any exception to the 
timeliness requirements due to such factors.  Accordingly, 
the Board finds that the veteran's November 1997 substantive 
appeal was untimely.

Where, as in this case, the law and not the evidence is 
dispositive, the appeal must be denied because of the absence 
of legal merit.  Sabonis v. Brown,  6 Vet. App. 426, 430 
(1994).


ORDER

The appeal as to timeliness is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

- 2 -


- 1 -


